DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-13 and 15, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dragas et al. (In Vitro Multi-Functional Microelectrode Array Featuring 59 760 Electrodes, 2048 Electrophysiology Channels, Stimulation, Impedance Measurement, and Neurotransmitter Detection Channels), in view of Gao et al. (An Ultra-Low-Power Extended Counting ADC For Large Scale Sensor Arrays)).
Regarding claim 1, Dragas discloses a device for analysis of cells, said device comprising:
an active sensor area presenting a surface for cell growth on the device (Fig. 1, see: top surface of electrode array);
a microelectrode array comprising a plurality of pixels in the active sensor area, wherein each pixel comprises at least one electrode at the surface, wherein the at least one electrode is configured to form contact with cells for providing stimulating signals to cells and/or measuring electrical signals from cells, wherein each pixel further comprises pixel circuitry comprising at least one switch for setting a configuration of the pixel circuitry and wherein each pixel is configured to individually receive a control signal for controlling the configuration of the pixel circuitry and set a measurement modality of the pixel (Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel; pg. 1577/A. Electrode Array); and
recording circuitry having a plurality of recording channels, wherein each pixel is connected to a recording channel, the recording channel being configured to receive signals from the pixels in the active sensor area (Fig. 6, see: neurotransmitter detection (NTD) channel; pg. 1580-1582/C. Neurotransmitter Detection Channels),
wherein each recording channel of the recording circuitry comprises a reconfigurable component (Fig. 6, see: transimpedance amplifiers (TIAs); pg. 1580-1582/C. Neurotransmitter Detection Channels) which is selectively configurable between a first mode, in which the reconfigurable component is configured to amplify a received pixel signal (Fig. 6, see: TIAB), and a second mode, in which the reconfigurable component is configured to selectively pass a frequency band of the received pixel signal (Fig. 6, see: TIAA); and
wherein each pixel is selectively configurable between a first configuration in which the pixel is connected to the recording channel such that the reconfigurable component receives the signal from the pixel and a second configuration in which the pixel is disconnected from the recording channel such that the reconfigurable component does not receive any signal from the pixel (Fig. 2, see: multiplexed switching configuration).
Dragas does not explicitly disclose the reconfigurable component comprises an operational transconductance amplifier (OTA) having modulating elements, wherein the OTA is configured to disable the modulating elements in the first mode such that the OTA is configured to amplify the received pixel signal, wherein the OTA is configured to enable the modulating elements in the second mode such that the OTA is configured to selectively pass the frequency band of the received pixel signal.
Gao teaches an analogous ADC for sensor arrays comprising a class-AB operational transconductance amplifier (OTA) for low power EC-ADC selectively coupled to a ΣΔ modulator which comprises a plurality of electrical elements (Fig. 1), and configured to output a first mode (MSB) and a second mode (LSB).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the ADCs in the device disclosed by Dragas with the low power EC-ADCs taught by Gao, since such a modification would have reduced the power consumption of the device, thereby improving performance of the biosensor array (Gao: pg. 84/V. CONCLUSION).
Regarding claim 2, Dragas further discloses each reconfigurable component in the second mode is configured to receive a modulation signal which is synchronized with an input current for stimulating cells on the active sensor area, wherein each reconfigurable component is configured to modulate the received pixel signal with the modulation signal for downconversion of the received pixel signal to baseband (Fig. 6, see: TIAA; pg. 1580-1582/C. Neurotransmitter Detection Channels).
Regarding claim 3, Dragas further discloses each reconfigurable component in the first mode is configured to inactivate a modulating element and to amplify the received pixel signal (Fig. 6, see: TIAB; pg. 1580-1582/C. Neurotransmitter Detection Channels).
Regarding claim 4, Dragas further discloses each pixel is configured to be set to a recording mode, wherein a signal from the at least one electrode is connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 5, Dragas further discloses each pixel is configured to be set to a stimulation mode, wherein the at least one electrode is connected to receive a stimulating signal (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 6, Dragas further discloses each pixel is configured to be set to the stimulation mode followed by a recording mode, wherein a signal from the at least one electrode is connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel, such that the signal detected by the at least one electrode in the recording mode corresponds to an intracellular action potential (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 7, Dragas further discloses each pixel comprises a plurality of electrodes and each pixel is configured to be set to an impedance measurement mode, wherein at least a first electrode is configured to be connected to receive a stimulating signal and at least a second electrode is configured to be connected to a source follower, which is further connected to a recording channel of the recording circuitry for providing a pixel signal to the recording channel (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 8, Dragas further discloses the recording channel comprises a current source, which is configured to provide a current with a fixed, pre-set frequency, and wherein the pixel in the impedance measurement mode is configured to be connected to receive a signal from the current source for receiving the stimulating signal (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 9, Dragas further discloses a stimulation unit for controlling generation of the stimulating signal, wherein the pixel in the impedance26 PATENTAttorney Docket No. AWA105measurement mode is configured to be connected to the stimulation unit for receiving the stimulating signal, wherein the stimulation unit is configured to sweep a frequency of the stimulating signal for performing impedance spectroscopy measurements (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels; Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 10, Dragas further discloses the stimulation unit comprises a current-steering architecture with independent source and sink outputs for generating output of two different current levels (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 11, Dragas further discloses the stimulation unit comprises a charge balancing unit for preventing residual charge injection from electrode to cell (Fig. 2, see: Stimulation Buffers, Waveform Generator; Fig. 8, see: stimulation buffer; pg. 1583/E. Stimulation Channels).
Regarding claim 12, Dragas further discloses a digital control unit being configured to provide control signals for controlling configuration of each pixel and each reconfigurable component (Fig. 2, see: 59,760-Electrode Array; Fig. 3, see: array pixel).
Regarding claim 13, Dragas further discloses each recording channel further comprises a signal conditioning unit, which is configured to receive a signal from the reconfigurable component of the respective recording channel and process the signal (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).
Regarding claim 15, Dragas further discloses each reconfigurable component is configured based upon the measurement modality of the pixel corresponding to the respective reconfigurable component (Fig. 4, see: AP recording channels; pg. 1577-1580/B. Voltage Recording Channels; Fig. 6, see: neurotransmitter detection (NTD); pg. 1580-1582/C. Neurotransmitter Detection Channels; Fig. 7, see: IM channel; pg. 1582-1583/D. Impedance Measurement Channels).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797